Case 7:16-cr-00074-VB Document 55 Filed 09/09/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
UNITED STATES OF AMERICA :

ORDER
Vv.

16 CR 74-1 (VB)
SHAWN O’BOY,

Defendant.
x

 

Having reviewed defendant Shawn O’Boy’s request for early termination of supervised
release dated August 16, 2020 (which the Court received on September 1, 2020, and will be
separately docketed), consulted with Mr. O’Boy’s probation officer, who has no objection to the
request, and considered the factors set forth in 18 U.S.C. § 3553(a), the Court is satisfied that
early termination of supervised release pursuant to 18 U.S.C. § 3583(e) is warranted by Mr.
O'Boy's conduct and the interest of justice.

Accordingly, supervised release is terminated, and defendant Shawn O’Boy is discharged
therefrom, effective immediately.

Chambers will mail a copy of this Order to defendant at the following address:
Shawn O’Boy

22 Albany Post Road

Newburgh, NY 10607

Dated: September 9, 2020
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 

 
